             Case 2:20-cv-03700-GAM Document 7 Filed 09/14/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS J. PARIS,                               :
    Plaintiff,                                 :
                                               :
        v.                                     :      CIVIL ACTION NO. 20-CV-3700
                                               :
MARIROSA LAMAS, et al.,                        :
    Defendants.                                :

                                              ORDER

        This 14th day of September, 2020, upon consideration of Plaintiff Thomas J. Paris’s

Motion to Proceed In Forma Pauperis (ECF No. 4), his Prisoner Trust Fund Account Statement

(ECF No. 5), and his pro se Complaint (ECF No. 1), it is ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.      Thomas J. Paris, #NH-8286, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI-Chester or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Paris’s inmate account; or (b) the average

monthly balance in Paris’s inmate account for the six-month period immediately preceding the

filing of this case. The Superintendent or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Paris’s inmate trust

fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Paris’s inmate account until the fees are paid. Each payment shall refer to the docket number for

this case.
            Case 2:20-cv-03700-GAM Document 7 Filed 09/14/20 Page 2 of 4




       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Chester.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED for the reasons stated in the Court’s

Memorandum as follows:

               a. Paris’s claims against SCI-Chester are DISMISSED WITH PREJUDICE

                   for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

               b. Paris’s federal claims against the individual Defendants — Marirosa Lamas,

                   John Doe Lieutenant, John Doe Sargent, and C.O. Ortiz — in their official

                   capacities are DISMISSED WITH PREJUDICE for failure to state a claim

                   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

               c. Paris’s federal claims against the individual Defendants in their individual

                   capacities are DISMISSED WITHOUT PREJUDICE for failure to state a

                   claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii); and

               d. Paris’s state claims against the individual Defendants are DISMISSED

                   WITHOUT PREJUDICE for lack of subject matter jurisdiction.

       6.      The Clerk of Court shall TERMINATE SCI-Chester as a Defendant in this case.

       7.      Mr. Paris may file an amended complaint within thirty (30) days of the date of

this Order only as to those claims that were dismissed without prejudice. Any amended

complaint must identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint and shall state the basis for Paris’s claims

against each defendant and the basis for this Court’s jurisdiction. The amended complaint shall

be a complete document that does not rely on the initial Complaint or other papers filed in this
            Case 2:20-cv-03700-GAM Document 7 Filed 09/14/20 Page 3 of 4




case to state a claim. When drafting his amended complaint, Mr. Paris should be mindful of the

Court’s reasons for dismissing the claims in his initial Complaint as explained in the Court’s

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.

       8.      The Clerk of Court is DIRECTED to send Paris a blank copy of the Court’s form

complaint for a prisoner filing a civil rights action bearing the above civil action number. Paris

may use this form to file his amended complaint if he chooses to do so.

       9.      If Mr. Paris does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       10.    If Mr. Paris fails to file any response to this Order, the Court will conclude that
          Case 2:20-cv-03700-GAM Document 7 Filed 09/14/20 Page 4 of 4




Paris intends to stand on his Complaint and will issue a final order dismissing this case. 1 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be

inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:

                                                /s/ Gerald Austin McHugh
                                              United States District Judge




1
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
